. . !
Case 2:20-cr-00100-NBF Document 2 Filed 06/02/20 Page 1 of 3 oS

- JUN -2 2020
IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA. CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

u

UNITED STATES OF AMERICA
v. | Criminal No. QO-/0O

DEAN BRITTON
INFORMATION MEMORANDUM

~ AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Carolyn J. Bloch, Assistant
United States Attorney for said District, and submits this Information Memorandum to the Court:
I. THE INFORMATION
A one-count Information was filed against the above-named defendant for an

alleged violation of federal law:

COUNT OFFENSE/DATE / TITLE/SECTION

Tax Evasion .
One __., From in or around September 2013 26 U.S.C § 7201
through in or around February 2017
UH. ELEMENTS OF THE OFFENSE
A. As to Count One: 7
In order for the crime of Tax Evasion, in violation of 26 U.S.C. § 7201, to be
established, the government must prove all.of the following essential elements beyond a reasonable
doubt: |
1. . That the defendant, DEAN BRITTON, had a substantial income tax

deficiency; i
Case 2:20-cr-00100-NBF: Document 2 Filed 06/02/20 Page 2 of 3

2. That the defendant, DEAN BRITTON, made an affirmative attempt to
evade or defeat the payment of the income tax; and
3. That the defendant, DEAN BRITTON, acted willfully.

Third Circuit Model Criminal Jury Instruction 6.26.7201.
I. PENALTIES

A. As to Count One: Tax Evasion (26 U.S.C. § 7201):

1. Imprisonment of not more than five (5) years (26 U.S.C. § 7201);

2. A fine of $250,000, or an alternative fine in an amount not more than the
greater of twice the gross pecuniary gain to any person or twice the pecuniary loss to any person
other than the defendant, unless the imposition of this alternative fine would unduly complicate or
prolong the sentencing process (18 U.S.C. §§ 3571(b)(3) and 3571(d));

3. A term of supervised release of three (3) years (is U.S.C. § 3583(b)(2));

4. Any or all of the above.

IV. MANDATORY SPECIAL ASSESSMENT

A mandatory special assessment of $100.00 must be imposed at Count One upon

the defendant’s conviction, pursuant to 18 U.S.C. § 3013. |
V. RESTITUTION
Restitution is authorized as to Count One, together with any authorized penalty, as

agreed to by the parties pursuant to 18 U.S.C. § 3663(a)@).
_ Case 2:20-cr-00100-NBF Document 2 Filed 06/02/20 Page 3 of 3

VI. FORFEITURE
Not applicable in this case.
_ Respectfully submitted,

SCOTT W. BRADY
United States Attorney

/s/ Carolyn J. Bloch
CAROLYN J. BLOCH
Assistant U.S: Attorney
PA ID No. 53430
